Per Curiam.

The three charges of professional misconduct made by the Association of the Bar of the City of New York involving conversion and the issuance of checks by respondent which were returned for insufficient funds have been sustained by the evidence. Though full restitution was made by respondent in each instance, his practice of issuing to clients checks in payment of past obligations which he knew would be dishonored, is highly reprehensible. In view of the fact that the Bar Association reports favorably as to his current attitude and as to his frankness before the Official Referee, this court directs a suspension from the practice of law for six months.
*565The respondent should be suspended for six months, with leave to apply for reinstatement at the expiration of that term upon the proof of his compliance with the conditions incorporated in the order.
Cohn, J. P., Callahan, Van Voorhis and Foster, JJ., concur
Respondent suspended for a period of six months.